Citation Nr: 1635295	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for eye disability.

3. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from April 1977 to March 1980 and from June 1981 to June 1984.

These matters initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2014 and October 2014, the Board remanded the appeal for further development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the appeal in part to attempt to obtain outstanding service treatment records from the Veteran's second period of active duty.  These records have still not been obtained.  For reasons described below, it does not appear that further attempts to locate or obtain them would be futile.

Email correspondence dated from September to October 2015 indicates that the Marine Corps Base Manpower Personnel previously mailed a CD purportedly containing service treatment records for the Veteran's second period of active duty to a scanning vendor to be scanned into the electronic record.  The scanning vendor, however, was unable to open the CD.  The Appeals Management Center (AMC) then submitted a ticket for a rescan request.

Approximately one week later, email correspondence indicates that the ticket was closed because "The [unscannable] place holder relates to a CD sent via central mail...not from the above RMN shipmen and which has been pulled and the above passwords had been attempted and failed."  A subsequent email shows that the AMC would then attempt to figure out where the CD came from, to obtain it, and have it scanned into the electronic record.  There is no indication that any follow up to obtain the CD or identify its contents has been made.  As the information on the CD may be pertinent to the issues on appeal, further development is necessary before the Board can adjudicate the issue on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take all appropriate action to obtain the outstanding CD and determine what documents are contained on the unscannable CD described in the VCIP Unscannable Document(s) Placeholder.  Obtain a readable or scannable CD or copies of the documents that are the subject of the VCIP Unscannable Document(s) Placeholder.  This should include contact with the original source of the records to ascertain whether paper or hard copies exist that might be scanned onto a separate CD, or scanned directly into the electronic file.  To the extent that readable copies are not made a part of the record, the Veteran must be notified of the unavailability of any missing documents and be afforded an opportunity to provide any copies of such records that he may have in his possession.  The AOJ must specifically document all attempts to complete the above actions.

2. After completing any additional development deemed necessary, to include obtaining any indicated addendum opinions, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

